DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 

Applicant’s submission filed 12/14/2021 has been entered. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Aaron Rabinowitz on 12/20/2021.  
The application has been amended as follows: 

In the claims: 

(A) Claims 1 - 20, 37 - 40, and 49 have been cancelled.  [Note: claims 1 - 20 and 37 - 40 are directed to a non-elected invention made without traverse, and the claims are not eligible for rejoinder. MPEP 821.]

(B) Claims 21 and 48 have been amended as follows:
claim 21, the phrase “PEG-phospholipids or phospholipids” has been replaced with the phrase --or PEG-phospholipids--.
In claim 48, the phrase “wherein the shell comprises a hydrophobic polymer or an oil” has been replaced with the phrase --wherein the shell comprises (i) a hydrophobic polymer that comprises poly(lactic-co-glycolic acid (PLGA) or polylactic acid (PLA) or (ii) an oil--.

(C) New claim 57 has been added and recites the following:
57.  (New) A method of x-ray imaging of tissue in a subject, comprising:
introducing to tissue a contrast agent comprising stabilized, individual metal nanoparticles, wherein the metal of the stabilized, individual metal nanoparticles has a k-edge value and the metal nanoparticles are selected from the group consisting of silver, rhodium, palladium, cadmium, bismuth, zirconium, tin, platinum, and molybdenum,
the stabilized, individual metal nanoparticles further comprising a shell and comprising a coating disposed on the shell,
wherein the coating comprises polyvinylpyrrolidone (PVP), PEG-polycaprolactone (PCL), PEG-polylactic acid (PLA), PEG-poly(lactic-co-glycolic acid (PLGA), polyvinyl alcohol (PVA), amine-modified or unmodified poly(maleic anhydride-alt-1-octadecene) (PMAL), PEG-phospholipids or phospholipids,
wherein the contrast agent lacks an active targeting agent; and
acquiring an x-ray image of the tissue in the subject.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the particular coating or shell species, and the particular coating or shell species in combination with the active method steps of acquiring x-ray images at both low and Angew. Chem. Int. Ed. 49: 9635-9639; “Pan”).  Pan teaches a method of x-ray imaging using nanoparticles that have a core comprising a matrix of bismuth n-decanoate and sorbitan sesquioleate, wherein the matrix is encapsulated by phospholipids, and wherein a monoclonal antibody is covalently coupled to the phospholipids that targets the nanoparticle to a thrombus.  However, phospholipids are no longer encompassed by claim 21, an antibody is no longer encompassed by claim 57, and Pan does not teach the additional active method steps of acquiring x-ray images at both low and high energy spectrum.  Further, the prior art provides no rationale to modify the method of Pan to include using a nanoparticle with an alternative particular shell/coating species or without an active targeting agent, and/or to include the particular additional active method steps of acquiring x-ray images at both low and high energy spectrum.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618